Title: From Thomas Jefferson to George Muter, 21 February 1781
From: Jefferson, Thomas
To: Muter, George



Sir
In Council Febry. 21. 1781

I take the liberty of transmitting to you the inclosed advice of Council that proper measures may be taken for notifying it for ascertaining what officers remain on duty and calling them to take command at the several posts where men are stationed. I should be glad also that there should be an inspection return made to me of the state of the men. I am &c.,

T.J.

